TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 7, 2014



                                     NO. 03-14-00174-CV


                                       A. W., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 27, 2014. A.W. has filed

a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because A.W. is indigent and unable to pay costs, no adjudication of costs is made.